DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/3/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/24/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Status
Claim 21 has been amended. 
Claims 21-39 are pending and examined as follows: 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 39 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 39 has the limitation “wherein the laser lens holder is removably coupled to the second portion of the laser assembly; and/or wherein the laser lens holder is operatively coupled to the cutting station with a laser lens holder bracket” where “and/or” renders the claim indefinite. It is unclear which embodiment would meet the limitations of the claim since “and/or” does not definitely limit the claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 21-29 are rejected under 35 U.S.C. 103 as being unpatentable over Mikkelson et al (WO 2015130912,Fig. 1) in view of Mikkelson et al (Fig. 13B) in further view Finnsson (US 2015/0033921).

With regards to claim 21, Mikkelson et al (Fig. 1) discloses a cutting apparatus (cutting system 110, Fig. 1) comprising a cutting table (cutting table 112, Fig. 1);
a first cutting material belt (first cutting material 116, Fig. 1)movably supported about the cutting table between a first roller and a second roller attached to the cutting table (movable on cutting table 112 and extends over a front roller and rear roller attached to the cutting table, paragraph 0023, lines 2-4);
a second cutting material belt (second cutting material 142, Fig. 1), removably supported above the first cutting material belt (loaded on to cutting table 112 from transfer station 114, paragraph 0025, line 1)
wherein the second cutting material belt includes a metal material (second cutting material 142 is made of aluminum, paragraph 0029, lines 1-2) having a plurality of apertures extending there-through (apertures 152 extend through, Fig. 6). 
Mikkelson et al (Fig. 1) does not disclose the second cutting belt between the first roller and a third roller, wherein the second roller is intermediate the first roller and the third roller.
Mikkelson et al (Fig. 13B) teaches a second cutting material belt (second cutting material 170, Fig. 13B) is supported between the first roller and a third roller (second cutting material 170 is supported front or rear roller of cutting table 112 and roller system 192, Fig. 13B), wherein the second rear roller is intermediate the front roller and the roller of roller system 192, Fig. 13B).
It would have been obvious to one skilled in the art at the time the invention was made to modify the transfer station of Mikkelson et al (Fig. 1) with the roller system as taught by Mikkelson et al (Fig. 13B) in order to provide an easy way to provide cutting material in a cutting material process. 
Mikkelson et al (Fig. 1) and Mikkelson et al (Fig. 13B) does not teach the third roller attached to the cutting table and wherein the second roller is intermediate and coplanar with the first roller and the third roller.
 Finnsson teaches the third roller attached to the cutting table (rollers that are attached to conveyor 102, Fig. 1 and Fig. 30) and wherein the second roller is intermediate and coplanar with the first roller and the third roller and seen below:

    PNG
    media_image1.png
    534
    658
    media_image1.png
    Greyscale

Fig. 1) and Mikkelson et al (Fig. 13B) with the roller being attached to a table as taught by Finnsson in order to provide a cutting apparatus which facilitates the removal of any undesired particles from processing. 
With regards to claim 22, Mikkelson et al (Fig. 1) and Mikkelson (Fig. 13B) teaches wherein the first roller is driven by a motor (rear or front roller is driven by motor that drives drive wheel 154, paragraph 0025, lines 9-10) and the second roller and third rollers are idler rollers (no motors are attached to the other rollers, Fig. 1 and Fig. 13B). 
With regards to claim 23, Mikkelson et al (Fig. 1) and Mikkelson (Fig. 13B) teaches wherein aluminum is secured to a carrier layer formed of a nonmetal material with an adhesive (the second cutting material 170 includes aluminum foil 174 having a carrier layer 176 formed of a polyurethane material,paragraph 0035, lines 3-5).
	With regards to claim 24, Mikkelson et al (Fig. 1) and Mikkelson (Fig. 13B) wherein the adhesive layer is made of thermal plastic polyurethane (carrier layer 176 formed of a polyurethane material melts under the application of pressure and/or heat and bonds to the aluminum foil ,paragraph 0035,lines 3-5).
	With regards to claim 25, Mikkelson et al (Fig. 1) and Mikkelson (Fig. 13B) wherein the second cutting material belt is removably positioned about the first cutting material (second cutting material  142 is removably positioned about first cutting material 110, Fig. 2).
	With regards to claim 27, Mikkelson et al (Fig. 1) and Mikkelson (Fig. 13B) teaches wherein the apertures are not all aligned in parallel evenly spaced lines (apertures 180 are not all aligned in parallel evenly spaced lines, Fig. 11).
	With regards to claim 26, Mikkelson et al (Fig. 1) and Mikkelson (Fig. 13B) teaches the second cutting material is formed from a plurality of metal slats connected by connector 146 (paragraph 0031, lines 2-3). Mikkelson et al (Fig. 1) and Mikkelson (Fig. 13B) does not teach a plurality of strips connected to one another with at least one zipper connector, however it would have been an obvious matter of design choice to use the connector 146 as taught by Mikkelson et al (Fig. 1) and Mikkelson (Fig. 13B) since the applicant has not disclosed that a zipper connector solves any problem or is for a particular reason. It appears that the claimed invention would perform equally well with the connector 146 as taught by Mikkelson et al (Fig. 1) and Mikkelson (Fig. 13B).
	With regards to claim 28, Mikkelson et al (Fig. 1) and Mikkelson (Fig. 13B) teaches further including a vacuum system (vacuum system, paragraph 0222, lines 5-6) that draws air through the first cutting material belt and the second cutting material belt sufficient and to retain a material adjacent to the second cutting material belt (a vacuum supplied to the underside of the first cutting material 116 and draws air through the aluminum foil 174, paragraph 0031, lines 1-6).
	With regards to claim 29, Mikkelson et al (Fig. 1) and Mikkelson (Fig. 13B) teaches including a drive roller and an idler roller (rear or front roller is driven by motor that drives drive wheel 154 while the other roller is idle, paragraph 0025, lines 9-10), wherein the first cutting material belt and the second cutting material belt are driven about the table by movement of the drive roller (drive wheel 154 is attached to second cutting material 142, Fig. 7).

Claims 30,32,37 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Mikkelson et al (Fig. 1), Mikkelson (Fig. 13B) and Finnsson as applied to claims 21-29 above, and further in view of Penn et al (US 9,586,289).

With regards to claim 30, Mikkelson et al (Fig. 1), Mikkelson (Fig. 13B) and Finnsson teaches a laser assembly (cutting head 128 may include a laser cutter, paragraph 0024, lines 1-2) operatively secured to a horizontal rail (horizontal rail 128, Fig. 1).
Fig. 1), Mikkelson (Fig. 13B) and Finnsson does not teach the laser assembly including a first portion having a laser tube and a second portion operatively secured to the first portion, the second portion including a laser beam bender assembly.
Penn et al teaches a laser assembly (optical center weaver 700, Fig. 7A) including a first portion having a laser tube (focusing module 760, Fig. 7A) and a second portion operatively secured to the first portion, the second portion including a laser beam bender assembly (beam bender 740 is attached to focusing module 760, Fig. 7A).
It would have been obvious to one skilled in the art at the time the invention was made to modify the laser assembly of Mikkelson et al (Fig. 1), Mikkelson (Fig. 13B) and Finnsson with the laser assembly as taught by Penn et al to provide an efficient laser apparatus.
With regards to claim 32, Penn et al teaches wherein the second portion of the laser assembly bends a laser beam generated from the first portion from a horizontal direction to a vertical direction toward the laser belt (beam 720 is taken from an horizontal direction to a vertical direction, Fig. 8).
	With regards to claim 37, Penn et al teaches further including a laser lens holder operatively coupled to the second portion (beam bender 740, Fig. 8), the laser lens holder (beam bender 740 holds mirror 780, Fig. 8) operatively supported to the cutter housing via a laser lens holder bracket (Fig. 8).
	With regards to claim 39, Penn et al wherein the laser lens holder is removably coupled to second portion of the laser assembly (beam bender 740 is adjustable and therefore removably, col 9, lines 25-30).

 Claims 31,33,34,35 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Mikkelson et al (Fig. 1), Mikkelson (Fig. 13B),Finnsson and Penn et al as applied to claims 30,32,37 and 39 above, and further in view of Higgins et al (US 4,301,999).

With regards to claim 31, Mikkelson et al (Fig. 1), Mikkelson (Fig. 13B),Finnsson and Penn et al does not teach wherein a laser belt is movable along a direction of travel extending perpendicular to the first roller and the second roller, the horizontal rail extends across the cutting table substantially between and parallel to a longitudinal axis of the first roller and second roller, and wherein the first portion of the laser assembly includes a housing having a longitudinal axis parallel to the direction of travel of the laser belt.
Higgins et al teaches a laser belt is movable along a direction of travel extending perpendicular to the first roller and the second roller (band 130 extends in a perpendicular direction to the travel direction of roller 112 and 96, Fig. 1), the horizontal rail extends across the cutting table substantially between and parallel to a longitudinal axis of the first roller and second roller (upper and lower beam 46 and 48 extends parallel to a longitudinal axis of roller 112 and 96, Fig. 1), and wherein the first portion of the laser assembly includes a housing having a longitudinal axis parallel to the direction of travel of the laser belt (lateral carriage 50 travels with the band 130, Fig. 1).
It would have been obvious to one skilled in the art at the time the invention was made to modify the cutting apparatus of Mikkelson et al (Fig. 1), Mikkelson (Fig. 13B),Finnsson and Penn et al with the carriage as taught by Higgins et al in order to provide a controllable cutting system. 
With regards to claim 33, Higgins et al herein the first portion of the laser assembly comprises a housing (lateral carriage 50, Fig. 1), the cutting apparatus further including a bracket operatively secured to the horizontal rail (bracket 208 has wheels which are attached to upper beam member 46, Fig. 3) and the housing of the first portion of the laser assembly being removably secured to the bracket (lateral carriage 50 is attached to bracket 208 by screw 274, Fig. 3).
With regards to claim 34, Higgins et al wherein the first portion of the laser assembly comprises a housing (lateral carriage 50, Fig. 1), and wherein the housing includes a first end and a second end end where wheels 210 and 216, Fig. 3).
With regards to claim 35, Higgins et al wherein the second portion of the laser assembly is removably connected to the first portion of the laser assembly (instrument carrier 6 is connected to carriage 50 by receiving tube, Fig. 1).
With regards to claim 38, Higgins et al teaches cutting station and a bracket (instrument carrier 60 and bracket 310, Fig. 4), movable along the horizontal rail (moved along the upper beam member 46 and lower beam member 48, Fig. 4), wherein the cutting station includes the bracket (Fig. 4), and the laser assembly is removably coupled to the bracket (instrument carrier 60 is attached to bracket 310 through nut 314, Fig. 4); and the bracket is either removable from the horizontal rail while coupled to the at least the first portion of the laser assembly or removably coupled to the cutting station (bracket 310 can be removable from instrument carrier 60, Fig. 4).

Claims 36,37 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Mikkelson et al (Fig. 1), Mikkelson (Fig. 13B),Finnsson and Penn et al as applied to claims 30,32,37 and 39 above, and further in view of Harnisch et al (US 2009/0308851).

With regards to claim 36, Mikkelson et al (Fig. 1), Mikkelson (Fig. 13B),Finnsson and Penn et al does not teach wherein the second portion of the laser assembly includes a collimator adjusting the diameter of the laser beam that impacts the surface of an item to be cut that is resting on the laser belt.
Harnisch et al teaches wherein the second portion of the laser assembly includes a collimator (collimator 12, Fig. 1) adjusting the diameter of the laser beam that impacts the surface of an item to be cut that is resting on the laser belt (item to be cut workpiece on workpiece support 3, Fig. 1).
.

Response to Arguments
Applicant's arguments filed 9/24/2021 have been fully considered but they are not persuasive. 	
Applicant’s arguments:  Applicant argues that the prior art does not disclose or teach “a second cutting material belt removably supported above the first cutting material belt between the first roller and a third roller attached to the cutting table, wherein the second roller is intermediate and coplanar with the first roller and the third roller” as amended in claim 21. 
Examiner’s response: Finnsson teaches the third roller attached to the cutting table (rollers that are attached to conveyor 102, Fig. 1 and Fig. 30) and the second roller is intermediate and coplanar with the first roller and the third roller as seen below:

    PNG
    media_image1.png
    534
    658
    media_image1.png
    Greyscale


The first, second and third rollers are all coplanar and intermediate to each other as noted in Fig. 30 of Finnsson as seen above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS JOHN WARD whose telephone number is (571)270-1786.  The examiner can normally be reached on Monday - Friday, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/THOMAS J WARD/               Examiner, Art Unit 3761                                                                                                                                                                                         
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761